        Case 1:18-cr-10450-MLW Document 412 Filed 10/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                           No. 18-cr-10450-MLW
         v.

  ERICK LOPEZ-FLORES


            ASSENTED-TO MOTION TO CONTINUE SENTENCING HEARING
                         AND ASSOCIATED DEADLINES

       Defendant, Erick Lopez-Flores, with the assent of the government, respectfully requests

that the sentencing hearing in this case, currently scheduled for November 30, 2020, be

continued to a date on or after January 10, 2020, and that other pre-sentence deadlines (including

PSR objections) be adjusted accordingly.

       As previously noted, Mr. Lopez wishes to be sentenced at an in-person proceeding—not

by Zoom videoconference—to the extent that may affect the Court’s logistical arrangements and

scheduling.

       As grounds for this motion, undersigned counsel states:

       1.      The Wyatt Detention Facility, where Mr. Lopez is detained, is in the midst of an

emergent COVID-19 outbreak. Undersigned counsel is informed that as of this date, there are 81

active infections among detainees, 15 active infections among staff, and some additional number

who are now deemed “recovered” and no longer counted among “active” cases.

       2.      On October 19, 2020, USMS formally notified undersigned counsel that Mr.

Lopez was among the detainees who had tested positive for COVID-19.

       3.      As a result of Mr. Lopez’ illness and infection control measures within the

facility, one of several “Zoom” sessions with the neuropsychologist engaged to evaluate Mr.




                                             - 1-
         Case 1:18-cr-10450-MLW Document 412 Filed 10/29/20 Page 2 of 2



Lopez was cancelled. In addition, undersigned counsel has not had adequate opportunity to

confer with Mr. Lopez concerning the draft PSR and other sentencing-related matters.

       4.      Undersigned counsel is informed that Wyatt has temporarily suspended all

detainee transfers to Court.

       In light of the foregoing, additional time is required to prepare sentencing submissions.

                                              Respectfully submitted,

                                              ERICK LOPEZ-FLORES
                                              by his attorney

                                              /s/ William Fick
                                              WILLIAM W. FICK, ESQ. (BBO # 650562)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              WFICK@FICKMARX.COM



                                      Certificate of Service

       I, William Fick, certify that I have caused a true copy of this motion to be served on all
counsel of record via CM/ECF on September 21, 2020.

                                                     /s/ William Fick




                                              - 2-
